Citation Nr: 0730218	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a bilateral knee 
disability.

3. Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1958 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In April 2006, the Board denied the claim for service 
connection for a left leg disability and reopened and 
remanded the claims listed above for further procedural 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1. A low back disability to include lumbar spine degenerative 
disc disease, degenerative joint disease, and stenosis was 
not affirmatively shown to have been present in service; 
arthritis of the lumbar spine was not manifest to a 
compensable degree within one year of separation from 
service; and a low back disability to include lumbar spine 
degenerative disc disease, degenerative joint disease, and 
stenosis, first documented after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury, a disease, or an event of service 
origin.

2. A bilateral knee disability to include chondromalacia and 
arthritis was not affirmatively shown to have been present in 
service; arthritis of the knees was not manifest to a 
compensable degree within one year of separation from 
service; and a bilateral knee disability to include 
chondromalacia and arthritis, first documented after service 
beyond the one-year presumptive period for arthritis as a 
chronic disease, is unrelated to an injury, a disease, or an 
event of service origin.

3.  A right leg disability to include a healed fracture of 
the distal femur and proximal medial tibial and peroneal 
tendinitis was not affirmatively shown to have been present 
in service; and right leg disability to include a healed 
fracture of the distal femur and proximal medial tibial and 
peroneal tendinitis, first documented after service, is 
unrelated to an injury, a disease, or an event of service 
origin.


CONCLUSIONS OF LAW

1. A low back disability to include lumbar spine degenerative 
disc disease, degenerative joint disease, and stenosis was 
not incurred in or aggravated by service, and arthritis of 
the lumbar spine as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2. A bilateral knee disability to include chondromalacia and 
arthritis was not incurred in or aggravated by service, and 
arthritis of the knees as a chronic disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. A right leg disability to include a healed fracture of the 
distal femur and proximal medial tibial and peroneal 
tendinitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002 and in August 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease in service or event in service, causing 
injury or disease or evidence of current disability, evidence 
of current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included, in 
general, the degree of disability assignable and the 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.   



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the claims at a hearing 
and the claims were readjudicated after the content-complying 
VCAA notice.  As the timing error did not affect the 
essential fairness of the adjudication of the claims, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained all available 
service medical records and has attempted to obtain all 
available VA medical records as well as obtained a medical 
opinion.  As the veteran has not identified any additional 
evidence pertinent to the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, there is a 
presumption of service connection for arthritis, if arthritis 
is manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Factual Background 

Service personnel records show that in 1964 the veteran 
attended The Airborne School.

Service medical records, dated in May 1959, show that the 
veteran complained of back pain with no history of an injury.  
There was no abnormal finding or diagnosis.  Service medical 
records, including the September 1963 airborne and February 
1965 separation examinations, were thereafter negative for 
any complaint, finding, or a history of a back injury, knee 
problems, or right leg abnormalities.

After service, while the veteran underwent a VA examination 
in December 1971 at which time he complained of low back pain 
at extremes of motion, x-rays were normal, no diagnosis was 
given, and the first diagnosis of a low back disorder does 
not appear in the record until 1990, when VA records show 
complaints or treatment for degenerative joint disease of the 
lumbar spine, confirmed by x-ray.  Thereafter, VA records 
show the veteran being diagnosed with lumbar spine 
degenerative disc disease, confirmed by x-ray, starting in 
2001 and stenosis, confirmed by magnetic resonance imaging 
evaluation (MRI), starting in 2002.

As for the knees, VA records, dating back to 1971, show the 
veteran's complaints, or treatment for right knee 
degenerative changes, confirmed by x-ray, starting in 1995; 
bilateral chondromalacia starting in 1997, left patella 
spurring, confirmed by x-ray, starting in 1997; and left knee 
arthritis, confirmed by x-ray, starting in 2001.  

As for the right leg, VA records, dating back to 1971, 
disclose an old fracture of the distal right femur, confirmed 
by x-ray, starting in 1994.  VA records also show that the 
veteran, in January 2002, complained of right leg pain of 
greater than five years' duration and was thereafter 
diagnosed with probable peroneal tendinitis.  



The veteran was scheduled for a VA examination in October 
2006 in order to obtain a medical opinion as to the origins 
of his current low back, knee, and right leg disabilities.  
The examiner, after a review of the record on appeal and an 
examination of the veteran, diagnosed lumbar spine 
degenerative disc disease and degenerative joint disease, 
chondromalacia of the knees, and a history of a healed 
fracture of the distal femur and proximal medial tibial as 
well as acknowledged the claimant's in-service air borne 
training and 30 parachute jumps.  The examiner expressed the 
opinion that it was less likely than not that the veteran's 
current disabilities were related to his military service.

Analysis

On the basis of the available service medical records, a low 
back disability to include lumbar spine degenerative disc 
disease, degenerative joint disease, and stenosis; a 
bilateral knee disability to include chondromalacia and 
arthritis; or a right leg disability to include a healed 
fracture of the distal femur and proximal medial tibial and 
peroneal tendonitis was affirmatively shown to have had its 
onset during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

The veteran testified that his current low back, knee, and 
right leg disabilities started in service.  The Board finds 
the veteran's testimony credible because he is competent to 
describe an injury he suffered.  But as the service medical 
records lack the documentation of the combination of 
manifestations sufficient to identify a low back, knee, or 
right leg disabilities and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claims.

After service, lumbar spine degenerative joint disease was 
documented by x-ray in 1990, lumbar spine degenerative disc 
disease was documented by x-ray in 2001, lumbar spine 
degenerative disc disease with stenosis was documented by MRI 
in 2002, chondromalacia of the knees was documented in 1997, 
right knee arthritis was documented by x-ray in 1995, left 
knee arthritis was documented by x-ray in 2001, a healed 
fracture of the distal femur and proximal medial tibial was 
documented by x-ray in 1994, and right leg peroneal 
tendinitis was documented in 2002.  The absence of complaint 
of the claimed disabilities for decades following the 
veteran's 1965 separation from active duty is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of an association or link 
between the current low back, knee, or right leg disabilities 
and an established injury of service origin.  In fact, the VA 
examiner expressed the opinion that no such relationship 
existed.  This medical opinion is not contradicted by any 
other medical evidence of record.  

Also, the initial documentation of the low back and knee 
arthritis was well beyond the one-year presumptive period for 
manifestation of arthritis of the lumbar spine or knees as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

As for the veteran's statements and testimony, relating his 
current low back, knee, and right leg disabilities to an in-
service injury, once the veteran goes beyond the description 
of symptoms of injury to expressing an opinion that involves 
a question of medical causation, competent medical evidence 
is required to substantiate the claims because a lay person 
is not qualified through education, training, and expertise 
to offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore the veteran's statements and testimony are not 
competent evidence on the question of medical causation, that 
is, the relationship between the low back, knee, and right 
leg disabilities.  For these reasons, the Board rejects the 
veteran's statements and testimony on the question medical 
causation because it is not competent medical evidence.   
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 


As the Board may consider only independent medical evidence 
to support its findings on questions involving medical 
causation and as there is no favorable competent medical 
evidence to support the claims, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability to include 
lumbar spine degenerative disc disease, degenerative joint 
disease, and stenosis is denied. 

Service connection for a bilateral knee disability to include 
chondromalacia and arthritis is denied. 

Service connection for a right leg disability to include a 
healed fracture of the distal femur and proximal medial 
tibial and peroneal tendinitis is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


